DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1-9, 11-20, and 24 have been considered but are moot in view of the new ground(s) of rejection set forth.

Applicant's arguments filed September 13 2022 have been fully considered but they are not persuasive. In regards to the applicants arguments regarding the amendment to independent claims 1, 11 13, and 24, the examiner respectfully disagrees with certain arguments presented by the applicant with respect to the prior art (Of Record). For example, the prior art (Of Record) including the teachings of Chen et al. (Of Record) still discloses certain features in amended claims 1, 11, 13, and 24. For example with respect to the claim features in claim 1 and similarly in the other independent claims of “wherein the at least one configured BWP includes at least one activated BWP”, the teachings of Chen discloses such claimed feature.

For example Chen discloses the amended claim feature in claim 1 of “wherein the at least one configured BWP includes at least one activated BWP” (Chen, see Para’s [0008-0009] i.e., the configured bandwidth part (BWP) for the UE in which the first and second reference signals are received for performing measurement is an activated BWP, [0067-0073], [0080], [0084-0091] i.e., Entire band feedback-a CQI value may be determined and reported for all configured bandwidth parts (i.e., “activated BWP”)…the UE may be configured to make channel measurement across all configured bandwidth parts (i.e., “activated BWP”) & [0106]). Therefore the configured BWP in which the UE actively performs channel measurements in, may be reasonably interpreted as an “activated BWP”. 

Che further discloses the amended claim in claim 1 of and “the measurement result includes transmission quality on the at least one activated BWP” (see Para’s [0009] i.e., The channel feedback information may comprise channel quality indicator (CQI) (i.e., “transmission quality” of BWP), [0031], & [0084-0091] i.e., a CQI value may be determined and reported for all configured bandwidth parts, & [0096-0098] i.e., the UE may determine channel feedback information (e.g., a CQI value) for all of the at least one bandwidth part configured for the UE). Therefore the channel quality indicator (CQI) value measured on the activated bandwidth part (BWP) may be reasonably interpreted as a measurement result of the “transmission quality” of the channel. 

Therefore the teachings of Chen (Of Record) at least discloses the amended claim features in independent claim 1 and similarly in independent claims 11, 13, and 24 of “wherein the at least one configured BWP includes at least one activated BWP” and “the measurement result includes transmission quality on the at least one activated BWP”.

In regards to amended claim features in claim 1 and similarly in independent claims 11, 13, and 24 of “the measurement result includes…transmission status on the at least one activated BWP”, a new ground(s) of rejection has been set forth for addressing the claim feature. Therefore arguments presented with respect to the claim feature are considered moot in view of the new ground(s) of rejection set forth.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-3, 6, 13-15, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. US (2012/0020230) in view of Lee et al. US (2019/0223046), and further in view of Wang et al. US (2021/0289507).

Regarding Claim 1, Chen discloses a bandwidth part measurement method (see Fig. 5), performed by a terminal (see Fig. 1 i.e., UE 120 & Para’s [0020-0021]), comprising: measuring at least one configured BWP to obtain a measurement result; (see Para’s [0008-0009] i.e., In one design, a UE may determine at least one bandwidth part configured for the UE, with each bandwidth part covering at least one subband among a plurality of subbands. The UE may receive the first and second reference signals from the cell. The UE may determine channel feedback information for the at least one bandwidth part based on the second reference signal. The channel feedback information may comprise channel quality indicator (CQI), or rank indicator (RI), or precoding matrix indicator (PMI), or channel direction indicator (CDI), or a combination thereof, [0055], [0066-0072] i.e., The UE may be configured with one or more bandwidth parts, [0084-0086] i.e., a CQI value may be determined and reported for all configured bandwidth parts, [0088-0090] i.e., the UE may be configured to make channel measurement across all configured bandwidth parts. The UE may then make channel measurement, as configured, based on the CSI-RS. The UE may obtain a single CQI value for all configured bandwidth parts or the entire system bandwidth and may report this CQI value, [0096-0098] i.e., The UE may determine at least one bandwidth part configured for the UE, with each bandwidth part covering at least one subband among a plurality of subbands (block 512)…The UE may determine channel feedback information for the at least one bandwidth part based on the second reference signal (block 518)…The channel feedback information may comprise CQI, RI, PMI, CDI, some other information, or a combination thereof. The UE may send the channel feedback information for the at least one bandwidth part to the cell (block 520)).

wherein the at least one configured BWP includes at least one activated BWP (see Para’s [0008-0009] i.e., the configured bandwidth part (BWP) for the UE in which the first and second reference signals are received for performing measurement is an activated BWP, [0067-0073], [0080], [0084-0091] i.e., Entire band feedback-a CQI value may be determined and reported for all configured bandwidth parts (i.e., “activated BWP”)…the UE may be configured to make channel measurement across all configured bandwidth parts (i.e., “activated BWP”) & [0106]).

and the measurement result includes transmission quality on the at least one activated BWP (see Para’s [0009] i.e., The channel feedback information may comprise channel quality indicator (CQI) (i.e., “transmission quality” of BWP), [0031], & [0084-0091] i.e., a CQI value may be determined and reported for all configured bandwidth parts, & [0096-0098] i.e., the UE may determine channel feedback information (e.g., a CQI value) for all of the at least one bandwidth part configured for the UE)

transmitting the measurement result to a network device (see Fig. 1 i.e., eNB 110), (see Fig. 5 i.e., step 520 & Fig. 7 i.e., step 716 & Para’s [0008] i.e., The cell may receive channel feedback information from a user equipment (UE). The channel feedback information may be determined based on the reference signal by the UE for at least one bandwidth part configured for the UE, [0009] i.e., The UE may send the channel feedback information for the at least one bandwidth part to the cell, [0055], [0088-0090], [0096-0098] i.e., The UE may determine channel feedback information for the at least one bandwidth part based on the second reference signal (block 518)…The channel feedback information may comprise CQI, RI, PMI, CDI, some other information, or a combination thereof. The UE may send the channel feedback information for the at least one bandwidth part to the cell (block 520)). 

Chen does not disclose the claim feature of the measurement result further including transmission status on the at least one activated BWP. However the claim feature would be rendered obvious in view of Lee et al. US (2019/0223046).

Lee discloses a measurement result performed by a terminal further including transmission status on at least one activated BWP (see Fig. 6 & Para’s [0106-0107] i.e., Fig. 6 schematically shows an example for a CBR. Referring to Fig. 6, the CBR (i.e., CBR is a measurement result including “transmission status” on an activated BWP) may imply the number of sub-channels (i.e., “activated BWP”) of which a received signal strength indicator (RSSI) measurement result value is greater than or equal to a pre-set threshold, as a result of measuring an RSSI by a terminal during 100ms on a sub-channel basis (i.e., CBR is a measurement result including “transmission status” on an activated BWP). That is, the CBR may imply a ratio of a sub-channel of which a value is greater than or equal to a pre-set threshold among sub-channels during a specific duration. For example, in Fig. 6, assuming that a sub-channel indicated by a slashed line is a sub-channel of which a value is greater than or equal to a pre-set threshold, the CBR may imply a ratio of the sub-channel indicated by the slashed line during a duration of 100 ms).

(Lee suggests there is a need to control congestion on a radio resource (see Para [0105]) and the channel busy ratio (CBR) is determined for use in congestion control (see Para’s [0105-0109])).

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date for the measurement result on the activated BWP as disclosed in the teachings of Chen to further include a measurement of the channel busy ratio (CBR) or transmission status of the at least one activated BWP based on the teachings of Lee who discloses a measurement result performed by a terminal, including a measurement of a channel busy ratio (CBR) of sub-channels of an activated BWP in a measurement period because the motivation lies in Lee that the determined channel busy ratio (CBR) is used to control congestion in the communication network.  

The combination of Chen in view of Lee does not disclose the measurement result including the transmission status is transmitted to the network device. However the claim feature would be rendered obvious in view of Wang et al. US (2021/0289507).

Wang discloses a terminal transmitting a measurement result including a transmission status such as a determined channel busy ratio (CBR) is transmitted to a network device such as a base station (see Para’s [0031-0033] i.e., measure one or more channel busy ratios (CBRs) (i.e., “transmission status”), [0067] i.e., after measuring the CBRs at the UE side and the measurement report is reported to the eNB, & [0089-0092] i.e., the transceiver 201 at the UE side may be operative to report the measured channel busy ratios, CBRs, to the eNB). 

(Wang suggests the benefit of UEs reporting CBRs to the eNB is that the UEs can observe the CBRs more accurately, so the congestion controls on each type of the channel resource pool can be more accurate and efficient (see Para’s [0091]) and for performing congestion control based on a degree of the CBR (see Para’s [0031-0033])).  

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date for the measurement result including the determined channel busy ratio (CBR) or transmission status of the activated BWP as disclosed in Chen in view of Lee to be transmitted to a network device such as the base station as disclosed in the teachings of Wang who discloses a terminal transmitting a determined measurement result including a transmission status such as a determined channel busy ratio (CBR) to a network device such as a base station because the motivation lies in Wang that  the benefit of UEs reporting CBRs to the eNB is that the UEs can observe the CBRs more accurately, so the congestion controls on each type of the channel resource pool can be more accurate and efficient and for performing congestion control based on a degree of the CBR. 

Regarding Claims 2 and 14, Chen in view of Wang discloses the method and terminal according to claims 1 and 13, including measuring sub-channels of the at least one BWP (Chen, see Para’s [0065-0071] i.e., sub-bands (i.e., “sub-channels”) of configured bandwidth parts, [0086] i.e., Subband feedback-a CQI value may be determined and reported for each of one or more subbands (i.e., “sub-channels”) in a configured bandwidth part & [0090] i.e., For subband feedback, the UE may make channel measurements for each subband of interest in each configured bandwidth part. For example, for each configured bandwidth part, the UE may make channel measurement for each subband (i.e., “sub-channels”) in the bandwidth part), but does not disclose wherein the measuring at least one configured BWP, includes at least one of the following: measuring an occupation ratio of the sub-channels. However the claim feature would be rendered obvious in view of Lee et al. US (2019/0223046). 

Lee discloses measuring an occupation ratio of sub-channels in a measurement period (see Fig. 6 & Para’s [0106-0107] i.e., Fig. 6 schematically shows an example for a CBR (i.e., CBR is the “occupation ratio”). Referring to Fig. 6, the CBR may imply the number of sub-channels of which a received signal strength indicator (RSSI) measurement result value is greater than or equal to a pre-set threshold, as a result of measuring an RSSI by a terminal during 100ms on a sub-channel basis. That is, the CBR may imply a ratio of a sub-channel of which a value is greater than or equal to a pre-set threshold among sub-channels during a specific duration. For example, in Fig. 6, assuming that a sub-channel indicated by a slashed line is a sub-channel of which a value is greater than or equal to a pre-set threshold, the CBR may imply a ratio of the sub-channel indicated by the slashed line during a duration of 100 ms).

(Lee suggests there is a need to control congestion on a radio resource (see Para [0105]) and the channel busy ratio (CBR) is determined for use in congestion control (see Para’s [0105-0109])).

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date for the measuring of the sub-channels of the at least one BWP as disclosed in the teachings of Chen in view of Wang to include measuring an occupation ratio of the sub-channels of the at least one BWP based on the teachings of Lee who discloses measuring an occupation ratio of sub-channels in a measurement period because the motivation lies in Lee that the determined channel busy ratio (CBR) is used to control congestion in the communication network.  

Regarding Claims 3 and 15, Chen in view of Wang discloses the method and terminal according to claims 2 and 14, including measuring sub-channels of the at least one BWP (Chen, see Para’s [0065-0071] i.e., sub-bands (i.e., “sub-channels”) of configured bandwidth parts, [0086] i.e., Subband feedback-a CQI value may be determined and reported for each of one or more subbands (i.e., “sub-channels”) in a configured bandwidth part & [0090] i.e., For subband feedback, the UE may make channel measurements for each subband of interest in each configured bandwidth part. For example, for each configured bandwidth part, the UE may make channel measurement for each subband (i.e., “sub-channels”) in the bandwidth part) and a received packet/a transmitted packet in the at least one BWP (Chen, see Para [0006] i.e., measured channel conditions for downlink data transmission), but does not disclose wherein the measuring an occupation ratio of the sub-channels, includes: measuring an energy of a sub-channel occupied by the received packet/a transmitted packet, to obtain the occupation ratio of the sub-channels in a measurement period. However the claim features would be rendered obvious in view of Lee et al. US (2019/0223046). 

Lee discloses wherein the measuring an occupation ratio of sub-channels, includes: measuring an energy of a sub-channel occupied by a received packet/a transmitted packet in the sub-channel, (see Fig. 6 & Para’s [0106-0107] i.e., Fig. 6 schematically shows an example for a CBR (i.e., CBR is the “occupation ratio”). Referring to Fig. 6, the CBR may imply the number of sub-channels of which a received signal strength indicator (RSSI) measurement result value (i.e., “energy” of received signal transmission (i.e., received signal may be a received packet)) is greater than or equal to a pre-set threshold, as a result of measuring an RSSI by a terminal during 100ms on a sub-channel basis. That is, the CBR may imply a ratio of a sub-channel of which a value is greater than or equal to a pre-set threshold among sub-channels during a specific duration. For example, in Fig. 6, assuming that a sub-channel indicated by a slashed line is a sub-channel of which a value is greater than or equal to a pre-set threshold, the CBR may imply a ratio of the sub-channel indicated by the slashed line during a duration of 100 ms).

to obtain the occupation ratio of the sub-channels in a measurement period (see Fig. 6 & Para’s [0106-0107] i.e., Fig. 6 schematically shows an example for a CBR (i.e., CBR is the “occupation ratio”). Referring to Fig. 6, the CBR may imply the number of sub-channels of which a received signal strength indicator (RSSI) measurement result value is greater than or equal to a pre-set threshold, as a result of measuring an RSSI by a terminal during 100ms (i.e., “measurement period”) on a sub-channel basis. That is, the CBR may imply a ratio of a sub-channel of which a value is greater than or equal to a pre-set threshold among sub-channels during a specific duration. For example, in Fig. 6, assuming that a sub-channel indicated by a slashed line is a sub-channel of which a value is greater than or equal to a pre-set threshold, the CBR may imply a ratio of the sub-channel indicated by the slashed line during a duration of 100 ms).

(Lee suggests there is a need to control congestion on a radio resource (see Para [0105]) and the channel busy ratio (CBR) is determined for use in congestion control (see Para’s [0105-0109])).

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date for the measuring of the sub-channels of the at least one BWP as disclosed in the teachings of Chen in view of Wang to include measuring an occupation ratio of the sub-channels of the at least one BWP based on the teachings of Lee who discloses measuring an occupation ratio of sub-channels in a measurement period and measuring an energy of a sub-channel occupied by a received packet to obtain the occupation ratio of the sub-channels in a measurement period because the motivation lies in Lee that the determined channel busy ratio (CBR) is used to control congestion in the communication network.  

Regarding Claims 6 and 18, Chen in view of Wang discloses the method and terminal according to claims 2 and 14, including measuring sub-channels of the at least one BWP (Chen, see Para’s [0065-0071] i.e., sub-bands (i.e., “sub-channels”) of configured bandwidth parts, [0086] i.e., Subband feedback-a CQI value may be determined and reported for each of one or more subbands (i.e., “sub-channels”) in a configured bandwidth part & [0090] i.e., For subband feedback, the UE may make channel measurements for each subband of interest in each configured bandwidth part. For example, for each configured bandwidth part, the UE may make channel measurement for each subband (i.e., “sub-channels”) in the bandwidth part), but does not disclose the claim features of measuring a received signal strength indication (RSSI) of the at least one BWP, which includes: measuring RSSI of a sub-channel in the at least one BWP. However the claim features would be rendered obvious in view of Lee et al. US (2019/0223046). 

Lee discloses measuring a received signal strength indication (RSSI) of the at least one BWP (see Fig. 6 i.e., sub-channel is part of a BWP & Para’s [0107] & [0120] i.e., scheduled bandwidth), which includes: measuring RSSI of a sub-channel in the at least one BWP (see Fig. 6 i.e., sub-channel is part of a BWP & Para’s [0106-0107] i.e., Fig. 6 schematically shows an example for a CBR (i.e., CBR is the “occupation ratio”). Referring to Fig. 6, the CBR may imply the number of sub-channels of which a received signal strength indicator (RSSI) measurement result value is greater than or equal to a pre-set threshold, as a result of measuring an RSSI by a terminal during 100ms on a sub-channel basis. That is, the CBR may imply a ratio of a sub-channel of which a value is greater than or equal to a pre-set threshold among sub-channels during a specific duration. For example, in Fig. 6, assuming that a sub-channel indicated by a slashed line is a sub-channel of which a value is greater than or equal to a pre-set threshold, the CBR may imply a ratio of the sub-channel indicated by the slashed line during a duration of 100 ms).

(Lee suggests there is a need to control congestion on a radio resource (see Para [0105]) and the channel busy ratio (CBR) which measures the RSSI of a sub-channel is determined for use in congestion control (see Para’s [0105-0109])).

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date for the measuring of the sub-channels of the at least one BWP as disclosed in the teachings of Chen in view of Wang to include measuring the RSSI of a sub-channel in the at least one BWP based on the teachings of Lee who discloses measuring the RSSI of sub-channels in a measurement period because the motivation lies in Lee that the determined channel busy ratio (CBR) which measures the RSSI of a sub-channel is used to control congestion in the communication network.  

Regarding Claim 13,  Chen discloses a terminal (see Fig. 11 i.e., UE 120 & Para [0113]), comprising: a processor (see Fig. 11 i.e., processor 1190 of UE 120 & Para [0117]) configured for measuring at least one configured BWP to obtain a measurement result; (see Para’s [0008-0009] i.e., In one design, a UE may determine at least one bandwidth part configured for the UE, with each bandwidth part covering at least one subband among a plurality of subbands. The UE may receive the first and second reference signals from the cell. The UE may determine channel feedback information for the at least one bandwidth part based on the second reference signal. The channel feedback information may comprise channel quality indicator (CQI), or rank indicator (RI), or precoding matrix indicator (PMI), or channel direction indicator (CDI), or a combination thereof, [0055], [0066-0072] i.e., The UE may be configured with one or more bandwidth parts, [0084-0086] i.e., a CQI value may be determined and reported for all configured bandwidth parts, [0088-0090] i.e., the UE may be configured to make channel measurement across all configured bandwidth parts. The UE may then make channel measurement, as configured, based on the CSI-RS. The UE may obtain a single CQI value for all configured bandwidth parts or the entire system bandwidth and may report this CQI value, [0096-0098] i.e., The UE may determine at least one bandwidth part configured for the UE, with each bandwidth part covering at least one subband among a plurality of subbands (block 512)…The UE may determine channel feedback information for the at least one bandwidth part based on the second reference signal (block 518)…The channel feedback information may comprise CQI, RI, PMI, CDI, some other information, or a combination thereof. The UE may send the channel feedback information for the at least one bandwidth part to the cell (block 520))

wherein the at least one configured BWP includes at least one activated BWP (see Para’s [0008-0009] i.e., the configured bandwidth part (BWP) for the UE in which the first and second reference signals are received for performing measurement is an activated BWP, [0067-0073], [0080], [0084-0091] i.e., Entire band feedback-a CQI value may be determined and reported for all configured bandwidth parts (i.e., “activated BWP”)…the UE may be configured to make channel measurement across all configured bandwidth parts (i.e., “activated BWP”) & [0106]).

and the measurement result includes transmission quality on the at least one activated BWP, (see Para’s [0009] i.e., The channel feedback information may comprise channel quality indicator (CQI) (i.e., “transmission quality” of BWP), [0031], & [0084-0091] i.e., a CQI value may be determined and reported for all configured bandwidth parts, & [0096-0098] i.e., the UE may determine channel feedback information (e.g., a CQI value) for all of the at least one bandwidth part configured for the UE)

a transceiver (see Fig. 11 i.e., UE 120 includes transmitter/receiver & Para’s [0115-0117]) configured for transmitting the measurement result to a network device, (see Fig. 1 i.e., eNB 110), (see Fig. 5 i.e., step 520 & Fig. 7 i.e., step 716 & Para’s [0008] i.e., The cell may receive channel feedback information from a user equipment (UE). The channel feedback information may be determined based on the reference signal by the UE for at least one bandwidth part configured for the UE, [0009] i.e., The UE may send the channel feedback information for the at least one bandwidth part to the cell, [0055], [0088-0090], [0096-0098] i.e., The UE may determine channel feedback information for the at least one bandwidth part based on the second reference signal (block 518)…The channel feedback information may comprise CQI, RI, PMI, CDI, some other information, or a combination thereof. The UE may send the channel feedback information for the at least one bandwidth part to the cell (block 520)). 

Chen does not disclose the claim feature of the measurement result further including transmission status on the at least one activated BWP. However the claim feature would be rendered obvious in view of Lee et al. US (2019/0223046).

Lee discloses a measurement result performed by a terminal further including transmission status on at least one activated BWP (see Fig. 6 & Para’s [0106-0107] i.e., Fig. 6 schematically shows an example for a CBR. Referring to Fig. 6, the CBR (i.e., CBR is a measurement result including “transmission status” on an activated BWP) may imply the number of sub-channels (i.e., “activated BWP”) of which a received signal strength indicator (RSSI) measurement result value is greater than or equal to a pre-set threshold, as a result of measuring an RSSI by a terminal during 100ms on a sub-channel basis (i.e., CBR is a measurement result including “transmission status” on an activated BWP). That is, the CBR may imply a ratio of a sub-channel of which a value is greater than or equal to a pre-set threshold among sub-channels during a specific duration. For example, in Fig. 6, assuming that a sub-channel indicated by a slashed line is a sub-channel of which a value is greater than or equal to a pre-set threshold, the CBR may imply a ratio of the sub-channel indicated by the slashed line during a duration of 100 ms).

(Lee suggests there is a need to control congestion on a radio resource (see Para [0105]) and the channel busy ratio (CBR) is determined for use in congestion control (see Para’s [0105-0109])).

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date for the measurement result on the activated BWP as disclosed in the teachings of Chen to further include a measurement of the channel busy ratio (CBR) or transmission status of the at least one activated BWP based on the teachings of Lee who discloses a measurement result performed by a terminal, including a measurement of a channel busy ratio (CBR) of sub-channels of an activated BWP in a measurement period because the motivation lies in Lee that the determined channel busy ratio (CBR) is used to control congestion in the communication network.  

The combination of Chen in view of Lee does not disclose the measurement result including the transmission status is transmitted to the network device. However the claim feature would be rendered obvious in view of Wang et al. US (2021/0289507).

Wang discloses a terminal transmitting a measurement result including a transmission status such as a determined channel busy ratio (CBR) is transmitted to a network device such as a base station (see Para’s [0031-0033] i.e., measure one or more channel busy ratios (CBRs) (i.e., “transmission status”), [0067] i.e., after measuring the CBRs at the UE side and the measurement report is reported to the eNB, & [0089-0092] i.e., the transceiver 201 at the UE side may be operative to report the measured channel busy ratios, CBRs, to the eNB). 

(Wang suggests the benefit of UEs reporting CBRs to the eNB is that the UEs can observe the CBRs more accurately, so the congestion controls on each type of the channel resource pool can be more accurate and efficient (see Para’s [0091]) and for performing congestion control based on a degree of the CBR (see Para’s [0031-0033])).  

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date for the measurement result including the determined channel busy ratio (CBR) or transmission status of the activated BWP as disclosed in Chen in view of Lee to be transmitted to a network device such as the base station as disclosed in the teachings of Wang who discloses a terminal transmitting a determined measurement result including a transmission status such as a determined channel busy ratio (CBR) to a network device such as a base station because the motivation lies in Wang that  the benefit of UEs reporting CBRs to the eNB is that the UEs can observe the CBRs more accurately, so the congestion controls on each type of the channel resource pool can be more accurate and efficient and for performing congestion control based on a degree of the CBR. 

4.	Claims 4 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. US (2012/0020230) in view of in view of Lee et al. US (2019/0223046), and further in view of Wang et al. US (2021/0289507) as applied to claims 2 and 14 above, and further in view of Hunukumbure et al. US (2019/0081752).

Regarding Claims 4 and 16, the combination of Chen in view of Lee, and further in view of Wang discloses the method and terminal according to claims 2 and 14, but does not disclose wherein measuring phase noise of the at least one BWP, includes: if a subcarrier spacing of the at least one BWP is greater than a preset value, measuring the phase noise of the at least one BWP with a phase tracking reference signal. However the claim feature would be rendered obvious in view of Hunukumbure et al. US (2019/0081752).

Hunukumbure discloses wherein measuring phase noise of the at least one BWP, (see Para [0008] i.e., Phase tracking reference signals (PTRS) were introduced in new radio (NR) to enable compensation of oscillator phase noise…PTRS may be used at high carrier frequencies to mitigate phase noise. PTRS is UE device-specific, confined in a scheduled resource block (RB) and may be beamformed…PTRS is configurable depending on the quality of the oscillators, allocated bandwidth (BW), carrier frequency, OFDM subcarrier spacing, [0012-0014] i.e., The set of RBS include a PTRS provided in a particular RB amongst the set of RBs (i.e., “BWP”), & [0045-0049]). 

includes: if a subcarrier spacing of the at least one BWP is greater than a preset value (see Table 1 & Para’s [0045] i.e., PTRS is configurable depending on OFDM subcarrier spacing…PTRS may be used at high carrier frequencies to mitigate phase noise & [0049] i.e., Table 1 includes PTRS frequency densities df for 60 and 120 kHz subcarrier spacing (SCS) i.e., PTRS for measuring phase noise is provided for 60KHz SCS (i.e., “preset value”) and above), measuring the phase noise of the at least one BWP with a phase tracking reference signal (see Para’s [0008] i.e., Phase tracking reference signals (PTRS) were introduced in new radio (NR) to enable compensation of oscillator phase noise, [0012-0014], & [0045-0049] i.e., PTRS may be used to mitigate phase noise & [0057] i.e., UE device may locate the PTRS from amongst the allocation of RBs).

(Hunukumbure suggests measuring the phase noise by using the phase tracking reference signal (PTRS) is performed for mitigating phase noise (see Para’s [0008] & [0045])). 

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date for the measuring of the at least one BWP as disclosed in the teachings of Chen in view of Lee, and further in view of Wang to include measuring phase noise of the at least one BWP with a phase tracking reference signal based on the subcarrier spacing of the BWP as disclosed in the teachings of Lee because the motivation lies in Lee that the UE measures the phase noise by using the phase tracking reference signal (PTRS) for mitigating the phase noise. 

5.	Claims 5 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. US (2012/0020230) in view of in view of Lee et al. US (2019/0223046), and further in view of Wang et al. US (2021/0289507) as applied to claims 2 and 14 above, and further in view of Hwang et al. US (2013/0170464).

Regarding Claims 5 and 17, the combination of Chen in view of Lee, and further in view of Wang discloses the method and terminal according to claims 2 and 14 above, but does not disclose wherein the measuring Doppler effect influence of the at least one BWP, includes: measuring a frequency offset and/or a timing offset of the at least one BWP to obtain a measurement result. However the claim feature would be rendered obvious in view of Hwang et al. US (2013/0170464).

Hwang discloses wherein measuring Doppler effect influence of at least one BWP, (see Para’s [0048] & [0052-0053] i.e., the doppler spread as one cause to generate frequency offset increases in proportion to the RF frequency (i.e., “BWP”). Maximum doppler spread fd,max is defined as shown in the following equation i.e., equation 2)

includes: measuring a frequency offset and/or a timing offset of the at least one BWP to obtain a measurement result (see Para’s [0048], [0052-0053] i.e., the doppler spread as one cause to generate frequency offset increases in proportion to the RF frequency & [0054] i.e., Δf represents the frequency offset…frequency offset by the doppler spread)

(Hwang suggests in a system that performs communications by using the multi-band, an apparatus and a method that can control interference in each band by appropriately controlling the subcarrier spacing are required. When the subcarrier spacing increases, the OFDM system becomes robust to the doppler spread (see Para’s [0052-0055])

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date for the measuring of the at least one BWP as disclosed in the teachings of Chen in view of Lee, and further in view of Wang to include measuring doppler effect influence of the at least one BWP as disclosed in the teachings of Hwang because the motivation lies in Hwang for controlling interference in each band by appropriately controlling the subcarrier spacing which is required so that the OFDM system becomes robust to the doppler spread. 

6.	Claims 7 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. US (2012/0020230) in view of in view of Lee et al. US (2019/0223046), and further in view of Wang et al. US (2021/0289507) as applied to claims 2 and 14 above, and further in view of Baek et al. US (2014/0304570).

Regarding Claims 7 and 19, the combination of Chen in view of Lee, and further in view of Wang discloses the method and terminal according to claims 2 and 14, including the UE performing channel measurement for all or a portion of the system bandwidth (Chen, see Para’s [0055] & [0066-0072] i.e., In one design, a UE may be configured with a UE-specific set that may cover all or a portion of the system bandwidth in which the UE should use the CSI-RS for channel measurement and feedback. The UE-specific set may include all or a subset of the M bandwidth parts) and determine channel feedback information based on the channel measurement and report the channel feedback information (Chen, see Para [0055]), however the combination of Chen in view of Lee, and further in view of Wang does not disclose measuring a packet loss rate of the at least one BWP, which includes: counting a packet loss rate of data packets transmitted in the at least one BWP. However the claim feature would be rendered obvious in view of Baek et al. US (2014/0304570).

Baek discloses measuring a packet loss rate of at least one BWP, (see Para’s [0086] i.e., the term feedback information may include information related to the number of errors or losses that occur in the encoding block unit, [0087] i.e., According to an exemplary embodiment, the term ‘feedback information’ may include channel state, e.g., a state of a channel (i.e., bandwidth of the channel may include a “BWP”), information measured by the receiving device. That is, the receiving device may transmit as the feedback information that estimates a channel state by using information that indicates a state of a network such as a…packet loss rate (i.e., packet loss rate is measured on the channel), or an estimated bandwidth (i.e., “BWP”), [0093], & [0133])

which includes: counting a packet loss rate of data packets transmitted in the at least one BWP (see Para [0087] i.e., packet loss rate)

(Baek suggests based on the received feedback information, the transmitting device may determine the parameters that adjust the FEC encoding rate based on the information that estimates the channel state for improving the communication performance, (see Para [0094])). 

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date for the UE which performs channel measurement for all or a portion of the system bandwidth (i.e., “BWP”) in order to determine channel feedback information based on the channel measurement as disclosed in the teachings of Chen in view of Lee, and further in view of Wang to include measuring a packet loss rate of the at least one BWP based on the teachings of Baek who discloses a UE measures channel state information of the channel which includes an estimated bandwidth and a packet loss rate which is included as feedback information sent to a transmitting device because the motivation lies in Baek that based on the received feedback information, the transmitting device may determine the parameters that adjust the FEC encoding rate based on the information that estimates the channel state for improving the communication performance. 

7.	Claims 8 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. US (2012/0020230) in view of in view of Lee et al. US (2019/0223046), and further in view of Wang et al. US (2021/0289507) as applied to claims 2 and 14 above, and further in view of Lei US (2020/0374043).

Regarding Claims 8 and 20, the combination of Chen in view of Lee, and further in view of Wang discloses the method and terminal according to claims 2 and 14, but does not disclose measuring a decoding success rate of the at least one BWP, which includes: counting a decoding success rate of received data of the at least one BWP.  However the claim feature would be rendered obvious in view of Lei US (2020/0374043).

Lei discloses measuring a decoding success rate of the at least one BWP, (see Fig. 4 i.e., transport block 400 (i.e., “BWP”) & Para’s [0010-0011] & [0060-0063] i.e., Fig. 5 illustrates one embodiment of feedback 500 corresponding to a transport block (i.e., “BWP”))

which includes: counting a decoding success rate of received data of the at least one BWP (see Para’s [0010-0011] i.e., In one embodiment, the feedback information (i.e., includes “decoding success rate”)  includes multiple bits. In a further embodiment, each bit of the multiple bits indicates a decoding result (i.e., “decoding success rate”) corresponding to a portion of the first data & [0060-0063] i.e., Fig. 5 illustrates one embodiment of feedback 500 corresponding to a transport block (i.e., “BWP”). The feedback 500 includes four HARQ-ACK bits (i.e., counting “decoding success rate”)).

(Lei suggests to reduce HARQ-ACK feedback overhead, for one TB, multiple code blocks may be grouped into one code block group (“CBG”) and a single HARQ-ACK feedback may be used to correspond to the code block group by performing HARQ-ACK bundling  on the HARQ-ACK bits corresponding to each code block of the code block group which results in improved resource utilization efficiency (see Para [0008])). 

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date for the UE which measures the at least one BWP in order to determine channel feedback information as disclosed in the teachings of Chen in view of Lee, and further in view of Wang include measuring a decoding success rate of the at least one BWP as disclosed in the teachings of Lei who discloses measuring a decoding success rate of at least one BWP which includes counting a decoding success rate of received data of the at least one BWP because the motivation lies in Lei for reducing HARQ-ACK feedback overhead, for one TB, by grouping multiple code blocks grouped into one code block group (“CBG”) and a single HARQ-ACK feedback may be used to correspond to the code block group by performing HARQ-ACK bundling on the HARQ-ACK bits corresponding to each code block of the code block group which results in improved resource utilization efficiency. 

8.	Claims 9 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. US (2012/0020230) in view of in view of in view of Lee et al. US (2019/0223046), and further in view of Wang et al. US (2021/0289507) as applied to claim 1 above, and further in view of Kang et al. US (2021/0084640). 

Regarding Claim 9, Chen in view of Lee and further in view of Wang discloses the method according to claim 1 including wherein the configured at least one BWP includes at least one activated BWP (Chen, see Para [0067-0072] i.e., The configured bandwidth parts for the UE in which channel measurement and feedback is performed is an activated BWP & [0096-0097] i.e., The UE may determine channel feedback information for the at least one bandwidth part), but does not disclose the claim features of wherein the transmitting the measurement result to a network device, includes: reporting the measurement result to a base station in a periodic or aperiodic manner, wherein the aperiodic manner includes at least one of an event triggering mode or a signaling reporting mode;. However the claim features would be rendered obvious in view of  Kang et al. US (2021/0084640).

Kang discloses wherein the transmitting the measurement result to a network device (see Para [0197] i.e., aperiodic CSI feedback), includes: reporting the measurement result to a base station in a periodic or aperiodic manner (see Para [0197] i.e., Unlike the periodic CSI feedback, the aperiodic CSI feedback is temporarily performed only when the base station requests the CSI feedback information. In this case, the base station triggers the aperiodic CSI feedback through a downlink control channel such as a Physical Downlink Control Channel (PDCCH)/enhanced PDCCH (ePDCCH). When the aperiodic CSI feedback is triggered in the LTE system, a PUSCH reporting mode as to what information the UE should feed back may be defined as shown in Table 7), 

wherein the aperiodic manner includes at least one of an event triggering mode or a signaling reporting mode (see Para [0197] i.e., Unlike the periodic CSI feedback, the aperiodic CSI feedback is temporarily performed only when the base station requests the CSI feedback information. In this case, the base station triggers the aperiodic CSI feedback (i.e., “event triggering mode”) through a downlink control channel such as a Physical Downlink Control Channel (PDCCH)/enhanced PDCCH (ePDCCH). When the aperiodic CSI feedback is triggered (i.e., “event triggering mode”)  in the LTE system, a PUSCH reporting mode as to what information the UE should feed back (i.e., “event triggering mode”) may be defined as shown in Table 7).

(Kang suggests the aperiodic CSI feedback is temporarily performed only when the base station requests the CSI feedback information unlike the periodic CSI feedback which results in reduced resource utilization (see Para [0197])).  

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date for the transmitting the measurement result to a network device as disclosed in Chen in view of Lee, and further in view of Wang for reporting the measurement result to a base station in an aperiodic manner as disclosed in the teachings of Kang because the motivation lies in Kang that the aperiodic CSI feedback is temporarily performed only when the base station requests the CSI feedback information unlike the periodic CSI feedback which results in reduced resource utilization. 

9.	Claims 11-12 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. US (2012/0020230) in view of Chou et al. US (2018/0183551), further in view of Lee et al. US (2019/0223046), and further in view of Wang et al. US (2021/0289507).

Regarding Claim 11, Chen discloses a bandwidth part configuration method (see Fig. 7), performed by a network device (see Fig. 1 i.e., eNB 110), comprising: receiving a measurement result of measuring at least one configured BWP (see Para’s [0008-0009] i.e., In one design, a UE may determine at least one bandwidth part configured for the UE, with each bandwidth part covering at least one subband among a plurality of subbands. The UE may receive the first and second reference signals from the cell. The UE may determine channel feedback information for the at least one bandwidth part based on the second reference signal. The channel feedback information may comprise channel quality indicator (CQI), or rank indicator (RI), or precoding matrix indicator (PMI), or channel direction indicator (CDI), or a combination thereof, [0055], [0066-0072] i.e., The UE may be configured with one or more bandwidth parts, [0084-0086] i.e., a CQI value may be determined and reported for all configured bandwidth parts, [0088-0090] i.e., the UE may be configured to make channel measurement across all configured bandwidth parts. The UE may then make channel measurement, as configured, based on the CSI-RS. The UE may obtain a single CQI value for all configured bandwidth parts or the entire system bandwidth and may report this CQI value, [0096-0098] i.e., The UE may determine at least one bandwidth part configured for the UE, with each bandwidth part covering at least one subband among a plurality of subbands (block 512)…The UE may determine channel feedback information for the at least one bandwidth part based on the second reference signal (block 518)…The channel feedback information may comprise CQI, RI, PMI, CDI, some other information, or a combination thereof. The UE may send the channel feedback information for the at least one bandwidth part to the cell (block 520)), transmitted by a terminal; (see Fig. 7 i.e., step 716 Receive channel feedback information from a UE & Para’s [0105-0106] i.e., The cell may receive channel feedback information from a UE (block 716))

wherein the measurement result includes transmission quality (see Para’s [0009] i.e., The channel feedback information may comprise channel quality indicator (CQI) (i.e., “transmission quality” of BWP), [0031], & [0084-0091] i.e., a CQI value may be determined and reported for all configured bandwidth parts, & [0096-0098] i.e., the UE may determine channel feedback information (e.g., a CQI value) for all of the at least one bandwidth part configured for the UE) on at least one activated BWP  (see Para’s [0008-0009] i.e., the configured bandwidth part (BWP) for the UE in which the first and second reference signals are received for performing measurement is an activated BWP, [0067-0073], [0080], [0084-0091] i.e., Entire band feedback-a CQI value may be determined and reported for all configured bandwidth parts (i.e., “activated BWP”)…the UE may be configured to make channel measurement across all configured bandwidth parts (i.e., “activated BWP”) & [0106]).

While Chen discloses receiving a CSI measurement result of measuring at least one configured BWP, transmitted by the terminal which may include a channel quality indicator (e.g., CQI) (i.e., “measurement result”), (see Para’s [0084-0086] i.e., a CQI value (i.e., “measurement result”) may be determined and reported for all configured bandwidth parts, [0088-0090] i.e., the UE may be configured to make channel measurement across all configured bandwidth parts. The UE may then make channel measurement, as configured, based on the CSI-RS. The UE may obtain a single CQI value for all configured bandwidth parts or the entire system bandwidth and may report this CQI value), Chen does not disclose the claim feature of reconfiguring BWP supported by the terminal according to the measurement result. However the claim feature would be rendered obvious in view of Chou et al. US (2018/0183551). 

Chou discloses reconfiguring BWP supported by a terminal according to a measurement result, (see Para [0059] i.e., The cell may reconfigure the BWP configuration(s) to the same UE in a subsequent transmission frame(s) (e.g., sub-frame 106) depending on the required transmission/reception criteria, such as the channel quality (e.g., CQI) (i.e., “measurement result”) between the cell and the UE). 

(Chou suggests reconfiguring the BWP configurations to the UE depending on the required transmission/reception criteria such as the channel quality (e.g., CQI) between the cell and the UE for satisfying the required transmission/reception criteria according to the determined channel quality between the cell and the UE, (see Para [0059])). 

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date the network device which receives a measurement result of measuring at least one configured BWP, transmitted by the terminal as disclosed in the teachings of Chen to perform reconfiguring the BWP supported by the terminal according to the measurement result based on the teachings of Chou who discloses reconfiguring BWP supported by a terminal according to a measurement result such as CQI because the motivation lies in Chou for reconfiguring the BWP configurations to the UE depending on the required transmission/reception criteria such as the channel quality (e.g., CQI) between the cell and the UE for satisfying the required transmission/reception criteria according to the determined channel quality between the cell and the UE. 

The combination of Chen in view of Chou does not disclose the claim feature of the measurement result further including transmission status on the at least one activated BWP. However the claim feature would be rendered obvious in view of Lee et al. US (2019/0223046).

Lee discloses a measurement result performed by a terminal further including transmission status on at least one activated BWP (see Fig. 6 & Para’s [0106-0107] i.e., Fig. 6 schematically shows an example for a CBR. Referring to Fig. 6, the CBR (i.e., CBR is a measurement result including “transmission status” on an activated BWP) may imply the number of sub-channels (i.e., “activated BWP”) of which a received signal strength indicator (RSSI) measurement result value is greater than or equal to a pre-set threshold, as a result of measuring an RSSI by a terminal during 100ms on a sub-channel basis (i.e., CBR is a measurement result including “transmission status” on an activated BWP). That is, the CBR may imply a ratio of a sub-channel of which a value is greater than or equal to a pre-set threshold among sub-channels during a specific duration. For example, in Fig. 6, assuming that a sub-channel indicated by a slashed line is a sub-channel of which a value is greater than or equal to a pre-set threshold, the CBR may imply a ratio of the sub-channel indicated by the slashed line during a duration of 100 ms).

(Lee suggests there is a need to control congestion on a radio resource (see Para [0105]) and the channel busy ratio (CBR) is determined for use in congestion control (see Para’s [0105-0109])).

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date for the measurement result on the activated BWP as disclosed in the teachings of Chen in view of Chou to further include a measurement of the channel busy ratio (CBR) or transmission status of the at least one activated BWP based on the teachings of Lee who discloses a measurement result performed by a terminal, including a measurement of a channel busy ratio (CBR) of sub-channels of an activated BWP in a measurement period because the motivation lies in Lee that the determined channel busy ratio (CBR) is used to control congestion in the communication network.  

The combination of Chen in view of Chou, and further in view of Lee does not disclose the measurement result including the transmission status is transmitted to the network device. However the claim feature would be rendered obvious in view of Wang et al. US (2021/0289507).

Wang discloses a terminal transmitting a measurement result including a transmission status such as a determined channel busy ratio (CBR) is transmitted to a network device such as a base station (see Para’s [0031-0033] i.e., measure one or more channel busy ratios (CBRs) (i.e., “transmission status”), [0067] i.e., after measuring the CBRs at the UE side and the measurement report is reported to the eNB, & [0089-0092] i.e., the transceiver 201 at the UE side may be operative to report the measured channel busy ratios, CBRs, to the eNB). 

(Wang suggests the benefit of UEs reporting CBRs to the eNB is that the UEs can observe the CBRs more accurately, so the congestion controls on each type of the channel resource pool can be more accurate and efficient (see Para’s [0091]) and for performing congestion control based on a degree of the CBR (see Para’s [0031-0033])).  

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date for the measurement result including the determined channel busy ratio (CBR) or transmission status of the activated BWP as disclosed in Chen in view of Chou, and further in view of Lee to be transmitted to a network device such as the base station as disclosed in the teachings of Wang who discloses a terminal transmitting a determined measurement result including a transmission status such as a determined channel busy ratio (CBR) to a network device such as a base station because the motivation lies in Wang that  the benefit of UEs reporting CBRs to the eNB is that the UEs can observe the CBRs more accurately, so the congestion controls on each type of the channel resource pool can be more accurate and efficient and for performing congestion control based on a degree of the CBR. 

Regarding Claim 12, the combination of Chen in view of Chou, further in view of Wang discloses the method according to claim 11, wherein the measurement result includes measuring sub-channels of the at least one BWP (Chen, see Para’s [0065-0071] i.e., sub-bands (i.e., “sub-channels”) of configured bandwidth parts, [0086] i.e., Subband feedback-a CQI value may be determined and reported for each of one or more subbands (i.e., “sub-channels”) in a configured bandwidth part & [0090] i.e., For subband feedback, the UE may make channel measurements for each subband of interest in each configured bandwidth part. For example, for each configured bandwidth part, the UE may make channel measurement for each subband (i.e., “sub-channels”) in the bandwidth part) but does not disclose the claim feature of the measurement result includes measuring an occupation ratio of the sub-channels. However the claim feature would be rendered obvious in view of Lee et al. US (2019/0223046).

Lee discloses a measurement result includes measuring an occupation ratio of sub-channels in a measurement period (see Fig. 6 & Para’s [0106-0107] i.e., Fig. 6 schematically shows an example for a CBR (i.e., CBR is the “occupation ratio”). Referring to Fig. 6, the CBR may imply the number of sub-channels of which a received signal strength indicator (RSSI) measurement result value is greater than or equal to a pre-set threshold, as a result of measuring an RSSI by a terminal during 100ms on a sub-channel basis. That is, the CBR may imply a ratio of a sub-channel of which a value is greater than or equal to a pre-set threshold among sub-channels during a specific duration. For example, in Fig. 6, assuming that a sub-channel indicated by a slashed line is a sub-channel of which a value is greater than or equal to a pre-set threshold, the CBR may imply a ratio of the sub-channel indicated by the slashed line during a duration of 100 ms).

(Lee suggests there is a need to control congestion on a radio resource (see Para [0105]) and the channel busy ratio (CBR) is determined for use in congestion control (see Para’s [0105-0109])).

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date for the measurement result which includes measuring of the sub-channels of the at least one BWP as disclosed in the teachings of Chen in view of Chou, and further in view of Wang to include measuring an occupation ratio of the sub-channels of the at least one BWP based on the teachings of Lee who discloses measuring an occupation ratio of sub-channels in a measurement period because the motivation lies in Lee that the determined channel busy ratio (CBR) is used to control congestion in the communication network.  

Regarding Claim 24, Chen discloses a network device (see Fig. 11 i.e., Base Station/eNB 110& Para’s [0113-0114]) for performing the method according to claim 11, comprising: a transceiver (see Fig. 11 i.e., base station comprises a transmitter/receiver & Para’s [0113-0114] & [0116]) configured to receive a measurement result of measuring at least one configured BWP (see Para’s [0008-0009] i.e., In one design, a UE may determine at least one bandwidth part configured for the UE, with each bandwidth part covering at least one subband among a plurality of subbands. The UE may receive the first and second reference signals from the cell. The UE may determine channel feedback information for the at least one bandwidth part based on the second reference signal. The channel feedback information may comprise channel quality indicator (CQI), or rank indicator (RI), or precoding matrix indicator (PMI), or channel direction indicator (CDI), or a combination thereof, [0055], [0066-0072] i.e., The UE may be configured with one or more bandwidth parts, [0084-0086] i.e., a CQI value may be determined and reported for all configured bandwidth parts, [0088-0090] i.e., the UE may be configured to make channel measurement across all configured bandwidth parts. The UE may then make channel measurement, as configured, based on the CSI-RS. The UE may obtain a single CQI value for all configured bandwidth parts or the entire system bandwidth and may report this CQI value, [0096-0098] i.e., The UE may determine at least one bandwidth part configured for the UE, with each bandwidth part covering at least one subband among a plurality of subbands (block 512)…The UE may determine channel feedback information for the at least one bandwidth part based on the second reference signal (block 518)…The channel feedback information may comprise CQI, RI, PMI, CDI, some other information, or a combination thereof. The UE may send the channel feedback information for the at least one bandwidth part to the cell (block 520)), transmitted by a terminal, (see Fig. 7 i.e., step 716 Receive channel feedback information from a UE & Para’s [0105-0106] i.e., The cell may receive channel feedback information from a UE (block 716)) and a processor (see Fig. 11 i.e., processor 1140 & Para [0117]).

wherein the measurement result includes transmission quality (see Para’s [0009] i.e., The channel feedback information may comprise channel quality indicator (CQI) (i.e., “transmission quality” of BWP), [0031], & [0084-0091] i.e., a CQI value may be determined and reported for all configured bandwidth parts, & [0096-0098] i.e., the UE may determine channel feedback information (e.g., a CQI value) for all of the at least one bandwidth part configured for the UE) on at least one activated BWP, (see Para’s [0008-0009] i.e., the configured bandwidth part (BWP) for the UE in which the first and second reference signals are received for performing measurement is an activated BWP, [0067-0073], [0080], [0084-0091] i.e., Entire band feedback-a CQI value may be determined and reported for all configured bandwidth parts (i.e., “activated BWP”)…the UE may be configured to make channel measurement across all configured bandwidth parts (i.e., “activated BWP”) & [0106]).

While Chen discloses receiving a CSI measurement result of measuring at least one configured BWP, transmitted by the terminal which may include a channel quality indicator (e.g., CQI) (i.e., “measurement result”), (see Para’s [0084-0086] i.e., a CQI value (i.e., “measurement result”) may be determined and reported for all configured bandwidth parts, [0088-0090] i.e., the UE may be configured to make channel measurement across all configured bandwidth parts. The UE may then make channel measurement, as configured, based on the CSI-RS. The UE may obtain a single CQI value for all configured bandwidth parts or the entire system bandwidth and may report this CQI value), Chen does not disclose the claim feature of the processor configured to reconfigure BWP supported by the terminal according to the measurement result. However the claim feature would be rendered obvious in view of Chou et al. US (2018/0183551). 

Chou discloses a processor (see Fig. 18 i.e., processing unit 1840 & Para’s [0190-0192]) configured to reconfigure BWP supported by a terminal according to a measurement result, (see Para [0059] i.e., The cell may reconfigure the BWP configuration(s) to the same UE in a subsequent transmission frame(s) (e.g., sub-frame 106) depending on the required transmission/reception criteria, such as the channel quality (e.g., CQI) (i.e., “measurement result”) between the cell and the UE).
 
(Chou suggests reconfiguring the BWP configurations to the UE depending on the required transmission/reception criteria such as the channel quality (e.g., CQI) between the cell and the UE for satisfying the required transmission/reception criteria according to the determined channel quality between the cell and the UE, (see Para [0059])). 

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date the network device which receives a measurement result of measuring at least one configured BWP, transmitted by the terminal as disclosed in the teachings of Chen to perform reconfiguring the BWP supported by the terminal according to the measurement result based on the teachings of Chou who discloses reconfiguring BWP supported by a terminal according to a measurement result such as CQI because the motivation lies in Chou for reconfiguring the BWP configurations to the UE depending on the required transmission/reception criteria such as the channel quality (e.g., CQI) between the cell and the UE for satisfying the required transmission/reception criteria according to the determined channel quality between the cell and the UE. 

The combination of Chen in view of Chou does not disclose the claim feature of wherein the measurement result further includes transmission status on the at least one activated BWP. However the claim feature would be rendered obvious in view of Lee et al. US (2019/0223046).

Lee discloses a measurement result performed by a terminal further including transmission status on at least one activated BWP (see Fig. 6 & Para’s [0106-0107] i.e., Fig. 6 schematically shows an example for a CBR. Referring to Fig. 6, the CBR (i.e., CBR is a measurement result including “transmission status” on an activated BWP) may imply the number of sub-channels (i.e., “activated BWP”) of which a received signal strength indicator (RSSI) measurement result value is greater than or equal to a pre-set threshold, as a result of measuring an RSSI by a terminal during 100ms on a sub-channel basis (i.e., CBR is a measurement result including “transmission status” on an activated BWP). That is, the CBR may imply a ratio of a sub-channel of which a value is greater than or equal to a pre-set threshold among sub-channels during a specific duration. For example, in Fig. 6, assuming that a sub-channel indicated by a slashed line is a sub-channel of which a value is greater than or equal to a pre-set threshold, the CBR may imply a ratio of the sub-channel indicated by the slashed line during a duration of 100 ms).
(Lee suggests there is a need to control congestion on a radio resource (see Para [0105]) and the channel busy ratio (CBR) is determined for use in congestion control (see Para’s [0105-0109])).

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date for the measurement result on the activated BWP as disclosed in the teachings of Chen in view of Chou to further include a measurement of the channel busy ratio (CBR) or transmission status of the at least one activated BWP based on the teachings of Lee who discloses a measurement result performed by a terminal, including a measurement of a channel busy ratio (CBR) of sub-channels of an activated BWP in a measurement period because the motivation lies in Lee that the determined channel busy ratio (CBR) is used to control congestion in the communication network.  

The combination of Chen in view of Chou, and further in view of Lee does not disclose the measurement result including the transmission status is received by the network device transmitted by the terminal. However the claim feature would be rendered obvious in view of Wang et al. US (2021/0289507).

Wang discloses a terminal transmitting a measurement result including a transmission status such as a determined channel busy ratio (CBR) is transmitted to and received by a network device such as a base station (see Para’s [0031-0033] i.e., measure one or more channel busy ratios (CBRs) (i.e., “transmission status”), [0067] i.e., after measuring the CBRs at the UE side and the measurement report is reported to the eNB, & [0089-0092] i.e., the transceiver 201 at the UE side may be operative to report the measured channel busy ratios, CBRs, to the eNB). 

(Wang suggests the benefit of UEs reporting CBRs to the eNB is that the UEs can observe the CBRs more accurately, so the congestion controls on each type of the channel resource pool can be more accurate and efficient (see Para’s [0091]) and for performing congestion control based on a degree of the CBR (see Para’s [0031-0033])).  

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date for the measurement result including the determined channel busy ratio (CBR) or transmission status of the activated BWP as disclosed in Chen in view of Chou, and further in view of Lee to be received by the network device and transmitted by the terminal as disclosed in the teachings of Wang who discloses a terminal transmitting a determined measurement result including a transmission status such as a determined channel busy ratio (CBR) to a network device such as a base station because the motivation lies in Wang that  the benefit of UEs reporting CBRs to the eNB is that the UEs can observe the CBRs more accurately, so the congestion controls on each type of the channel resource pool can be more accurate and efficient and for performing congestion control based on a degree of the CBR. 




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADNAN A BAIG whose telephone number is (571)270-7511. The examiner can normally be reached M-F 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADNAN BAIG/Primary Examiner, Art Unit 2461